 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    GELNN O’CONNOR,                                    No. 2:19-CV-1926-DMC-P
12                        Plaintiff,
13            v.                                         ORDER
14    PADGETT,
15                        Defendant.
16

17                   Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. Pending before the court is plaintiff’s “Motion to Compel Warden to Identify

19   Defendant” (ECF No. 9).

20                   In his motion, plaintiff seeks an order compelling the warden of Mule Creek State

21   Prison to provide defendant Padgett’s first name and/or initial in order to be able to identify

22   defendant sufficiently for service of process. Plaintiff’s motion will be denied as unnecessary at

23   this time because there is no indication that the identifying information currently available to

24   plaintiff will be insufficient to effect service of process on defendant Padgett. This denial,

25   however, will be without prejudice to plaintiff’s ability to seek guidance from the court in the

26   event defendant Padgett is unable to be served on the identifying information currently available

27   to plaintiff.

28   ///
                                                         1
 1                 Accordingly, IT IS HEREBY ORDERED that plaintiff’s motion (ECF No. 9) is

 2   denied without prejudice.

 3

 4

 5   Dated: October 29, 2019
                                                      ____________________________________
 6                                                    DENNIS M. COTA
 7                                                    UNITED STATES MAGISTRATE JUDGE

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                  2
